Opinion issued July 30, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00195-CV
                            ———————————
                    IN THE INTEREST OF A.H.G., a Child



                    On Appeal from the 308th District Court
                             Harris County, Texas
                       Trial Court Case No. 2008-32527



                        MEMORANDUM OPINION

      Appellant, N.G., challenges the trial court’s final order terminating her

parental rights to her minor child. Appellant’s appointed counsel has filed a motion

to withdraw and an Anders brief, asserting that the appeal is without merit and

there are no arguable grounds for reversal. See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396 (1967). We affirm the trial court’s judgment and grant counsel’s

motion to withdraw.

         The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, the appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on

appeal. In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no

pet.).

         Counsel has filed an Anders brief in which she concludes that, after a

thorough review of the record, appellant’s appeal of the termination of her parental

rights is frivolous and without merit. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; In re K.D., 127 S.W.3d at 67. Counsel’s brief meets the minimum Anders

requirements by presenting a professional evaluation of the record and stating why

there are no arguable grounds for reversal on appeal. See Anders, 386 U.S. at 744,

87 S.Ct. at 1400. Counsel has certified that she delivered a copy of the brief to

appellant and has informed appellant of her right to obtain a copy of, and examine,

the appellate record and file a response. See In re K.D., 127 S.W.3d at 67.

Additionally, this Court has notified appellant of her right to review the record and

file a pro se response. Appellant has not filed a response.

         When we receive an Anders brief from an appellant’s appointed attorney

who asserts that no arguable grounds for appeal exist, we must determine that issue

                                          2
independently by conducting our own review of the entire record. Johnson v. Dep’t

of Family & Protective Servs., No. 01-08-00749-CV, 2010 WL 5186806, at *1

(Tex. App.—Houston [1st Dist.] Dec. 23, 2010, no pet.) (mem. op.); see In re

K.D., 127 S.W.3d at 67. We have independently reviewed the entire record and

counsel’s Anders brief and agree with counsel’s assessment that the appeal is

frivolous and without merit.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 Attorney, Lana Shadwick, must immediately send appellant

the required notice and file a copy of the notice with the Clerk of this Court. See

TEX. R. APP. P. 6.5(c).

                                   PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that she may, on her own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                           3